



Exhibit 10.11
AMENDED AND RESTATED INDEMNIFICATION AGREEMENT
This Amended and Restated Indemnification Agreement (as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, this "Agreement"), is made as of November 4, 2016, by and between Caesars
Acquisition Company, a Delaware corporation (the "Company") and Michael Cohen
("Indemnitee"), and amends and restates, in its entirety, the Indemnification
Agreement, dated as of April 4, 2014, by and between the Company and the
Indemnitee (the "Original Agreement"). This Agreement supersedes and replaces
any and all previous Agreements between the Company and Indemnitee covering the
subject matter of this Agreement.
RECITALS
WHEREAS, while Indemnitee was employed by Caesars Entertainment Corporation
("CEC"), Indemnitee served as an officer and director of CEC, CEC’s subsidiary
Caesars Entertainment Operating Company, Inc. ("CEOC") and some of their
respective subsidiaries (other than the Company and its subsidiaries, the "CAC
Parties")) (collectively, the "CEC Parties") and in such capacity, Indemnitee
also provided services to the Company and its subsidiaries pursuant to that
certain management services agreement, dated as of October 21, 2013 (the
"Services Agreement"), entered into by and among CEOC, as service provider, the
Company and Caesars Growth Partners, LLC, a subsidiary of the Company;
WHEREAS, in connection with his services to the CEC Parties, Indemnitee has a
right to indemnification from the CEC Parties generally as provided by the
applicable organizational documents of the CEC Parties and the law, and
specifically pursuant to that certain Indemnification Agreement, dated as of
October 2, 2008, entered into by and between Harrah’s Entertainment Inc.
(predecessor to CEC) and the Indemnitee (collectively, the "CEC
Indemnification");
WHEREAS, since April, 2014, Indemnitee has served as Senior Vice President,
Corporate Development, General Counsel and Corporate Secretary of the Company,
as well as an officer of some other subsidiaries of the Company;
WHEREAS, the Company has entered into a merger agreement with and into CEC and
desires to secure the services of Indemnitee as the Senior Vice President,
Corporate Development, General Counsel and Corporate Secretary of the Company
through the closing of that merger;
WHEREAS, in connection with the restructuring of CEOC’s indebtedness (the
"CEOC’s Restructuring"), CEOC and its creditors have at various times threatened
to sue Indemnitee for asserted claims related to Indemnitee’s services to CEOC
(the "Alleged CEOC Claims"), which has resulted in Indemnitee entering into a
tolling agreement with CEOC;
WHEREAS, the Company believes that the threat of the Alleged CEOC Claims could
serve as a distraction to Indemnitee’s continued valuable service to the
Company;
WHEREAS, the Board of Directors of the Company (the "Board") has determined
that, in order to retain Indemnitee as an employee of the Company until
consummation of the merger agreement with and into CEC, avoid distraction of
Indemnitee’s services to the CAC Parties arising from the Alleged CEOC Claims
and induce Indemnitee to serve as an officer of the CAC Parties, the Company
will attempt to maintain on an ongoing basis, at its sole expense, liability
insurance to protect Indemnitee on the terms set forth herein. Although the
furnishing of such insurance has been a customary and widespread practice among
United States-based corporations and other business enterprises, the Company
believes that, given current market conditions and trends, such insurance may be
available to it in the future only at higher premiums and with more exclusions.
At the same time, directors, officers, and other persons in service to
corporations or business enterprises are being increasingly subjected to
expensive and time-consuming litigation relating to, among other things, matters
that traditionally would have been brought only against the Company or business
enterprise itself. The Certificate of Incorporation of the Company requires
indemnification of the officers and directors of the Company. Indemnitee may
also be entitled to indemnification pursuant to the General Corporation Law of
the State of Delaware (the "DGCL"). The Certificate of Incorporation and the
DGCL expressly provide that the indemnification provisions set forth therein are
not exclusive, and thereby contemplate that contracts may be entered into
between the Company and members of the board of directors, officers and other
persons with respect to indemnification;
WHEREAS, the uncertainties relating to such insurance and to indemnification
have increased the difficulty of attracting and retaining such persons;
WHEREAS, the Board has determined that the increased difficulty in attracting
and retaining such persons is detrimental to the best interests of the Company
and its stockholders and that the Company should act to assure such persons that
there will be increased certainty of such protection in the future;
WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of,
Indemnitee to the fullest extent permitted by applicable law so that Indemnitee
will continue to serve the Company and to serve free from distractions and undue
concern that Indemnitee will not be so indemnified;





--------------------------------------------------------------------------------





WHEREAS, this Agreement is a supplement to and in furtherance of the CEC
Indemnification, as well as the By-laws and Certificate of Incorporation of the
Company and any resolutions adopted pursuant thereto, and shall not be deemed a
substitute therefor, nor to diminish or abrogate any rights of Indemnitee
thereunder; and
WHEREAS, Indemnitee does not regard the protection available under the Company’s
By-laws, Company’s Certificate of Incorporation and insurance as adequate in the
present circumstances, and is willing to serve as an officer or director of the
CAC Parties with the Company providing the adequate protection, and the Company
desires Indemnitee to serve in such capacity. Indemnitee is willing to serve,
continue to serve and to take on additional service for or on behalf of the
Company on the condition that he or she be so indemnified.
NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby agree to amend and restate the
Original Agreement in its entirety and covenant and agree as follows:
Section 1.Services to the Company. Indemnitee agrees to serve as a director,
officer, or employee of the Company, as applicable, in accordance with that
certain employment agreement, dated as of September 30, 2016, entered into by
and between the Company and Indemnitee (the "New Employment Agreement") and/or,
at the request of the Company, as a director, officer, agent or fiduciary of
another corporation, partnership, joint venture, trust employee benefit plan or
other enterprise. Indemnitee may at any time and for any reason resign from such
position (subject to any other contractual obligation or any obligation imposed
by operation of law), in which event the Company shall have no obligation under
this Agreement to continue Indemnitee in such position. This Agreement shall not
be deemed an employment contract between the Company (or any of its subsidiaries
or any Enterprise) and Indemnitee. Indemnitee specifically acknowledges that
Indemnitee’s employment with the Company (or any of its subsidiaries or any
Enterprise), if any, is at will, and the Indemnitee may be discharged at any
time for any reason, with or without cause, except as may be otherwise provided
in the New Employment Agreement, other applicable formal severance policies duly
adopted by the Board, or, with respect to service as a director or officer of
the Company, by the Company’s Certificate of Incorporation, the Company’s
By-laws, and the DGCL. The foregoing notwithstanding, this Agreement shall
continue in force after Indemnitee has ceased to serve as director, officer, or
employee of the Company, as applicable.
Section 2.Definitions. As used in this Agreement:
(a)References to "agent" shall mean any person who (i) is or was a director,
officer, or employee of the CAC Parties or other person authorized by the
Company to act for the CAC Parties, to include such person serving in such
capacity as a director, officer, employee, fiduciary or other official of
another corporation, partnership, limited liability company, joint venture,
trust or other Enterprise at the request of, for the convenience of, or to
represent the interests of the CAC Parties or (ii) was a director, officer, or
employee of the CEC Parties or other person authorized by the CEC Parties to act
for the CEC Parties, to include such person serving in such capacity as a
director, officer, employee, fiduciary or other official of another corporation,
partnership, limited liability company, joint venture, trust or other Enterprise
at the request of, for the convenience of, or to represent the interests of the
CEC Parties.
(b)"Apollo Indemnitor" shall mean: (i) Apollo Management, L.P.; (ii) any direct
or indirect parent or subsidiary of Apollo Management, L.P.; (iii) Apollo
Management VI, L.P.; (iv) any direct or indirect general partner, managing
member, or investment advisor of Apollo Management VI, L.P.; or (iv) any other
affiliate of Apollo Management, L.P. or Apollo Management VI, L.P. (other than
the CAC Parties or the CEC Parties) that provides advancement or indemnification
rights to Indemnitee for any Proceeding in which Indemnitee is a party, witness
or otherwise is a participant by reason of Indemnitee’s Corporate Status.
(c)A "Change in Control" shall be deemed to occur upon the earliest to occur
after the date of this Agreement of any of the following events:
i.Acquisition of Stock by Third Party. Any Person (as defined below) is or
becomes the Beneficial Owner (as defined below), directly or indirectly, of
securities of the Company representing fifteen percent (15%) or more of the
combined voting power of the Company’s then outstanding securities, other than
affiliates of TPG Capital, LP or Apollo Global Management, LLC;
ii.Change in Board of Directors. During any period of two (2) consecutive years
(not including any period prior to the execution of this Agreement), individuals
who at the beginning of such period constitute the Board, and any new director
(other than a director designated by a person who has entered into an agreement
with the Company to effect a transaction described in Sections 2(b)(i),
2(b)(iii) or 2(b)(iv)) whose election by the Board or nomination for election by
the Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority of the members of the
Board;
iii.Corporate Transactions. The effective date of a merger or consolidation of
the Company with any other entity, other than a merger or consolidation which
would result in the voting securities of the Company outstanding





--------------------------------------------------------------------------------





immediately prior to such merger or consolidation continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) more than 51% of the combined voting power of the voting
securities of the surviving entity outstanding immediately after such merger or
consolidation and with the power to elect at least a majority of the board of
directors or other governing body of such surviving entity. For the avoidance of
doubt, the consummation of the merger of the Company with and into CEC shall
constitute a Change in Control for purposes of this Agreement;
iv.Liquidation. The approval by the stockholders of the Company of a complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets; and
v.Other Events. There occurs any other event of a nature that would be required
to be reported in response to Item 6(e) of Schedule 14A of Regulation 14A (or a
response to any similar item on any similar schedule or form) promulgated under
the Exchange Act (as defined below), whether or not the Company is then subject
to such reporting requirement.
For purposes of this Section 2(b), the following terms shall have the following
meanings:
(A) "Exchange Act" shall mean the Securities Exchange Act of 1934, as amended
from time to time.
(B) "Person" shall have the meaning as set forth in Sections 13(d) and 14(d) of
the Exchange Act; provided, however, that Person shall exclude (i) the Company,
(ii) any trustee or other fiduciary holding securities under an employee benefit
plan of the Company, and (iii) any corporation owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company.
(C) "Beneficial Owner" shall have the meaning given to such term in Rule 13d-3
under the Exchange Act; provided, however, that Beneficial Owner shall exclude
any Person otherwise becoming a Beneficial Owner by reason of the stockholders
of the Company approving a merger of the Company with another entity.
(d)"Corporate Status" describes the status of a person who (i) is or was a
director, officer, employee or agent of the CAC Parties or of any other
corporation, limited liability company, partnership or joint venture, trust,
employee benefit plan or other enterprise which such person is or was serving at
the request of the CAC Parties or (ii) was a director, officer, employee or
agent of the CEC Parties or of any other corporation, limited liability company,
partnership or joint venture, trust, employee benefit plan or other enterprise
which such person is or was serving at the request of the CEC Parties.
(e)"Disinterested Director" shall mean a director of the Company who is not and
was not a party to the Proceeding in respect of which indemnification is sought
by Indemnitee.
(f)"Enterprise" shall mean the CAC Parties and any other corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise of which Indemnitee is or was serving at the request of the
Company as a director, officer, employee, agent or fiduciary.
(g)"Expenses" shall include all reasonable attorneys’ fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, any federal, state, local or foreign taxes imposed on
Indemnitee as a result of the actual or deemed receipt of any payments under
this Agreement, ERISA excise taxes and penalties, and all other disbursements or
expenses of the types customarily incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, being or preparing
to be a witness in, or otherwise participating in, a Proceeding. Expenses also
shall include (i) Expenses incurred in connection with any appeal resulting from
any Proceeding, including without limitation the premium, security for, and
other costs relating to any cost bond, supersedeas bond, or other appeal bond or
its equivalent, and (ii) for purposes of Section 14(d) only, Expenses incurred
by Indemnitee in connection with the interpretation, enforcement or defense of
Indemnitee’s rights under this Agreement, by litigation or otherwise. The
parties hereto agree that for the purposes of any advancement of Expenses for
which Indemnitee has made written demand to the Company in accordance with this
Agreement, all Expenses included in such demand that are certified by affidavit
of Indemnitee’s counsel as being reasonable shall be presumed conclusively to be
reasonable. Expenses, however, shall not include amounts paid in settlement by
Indemnitee or the amount of judgments or fines against Indemnitee.
(h)"Independent Counsel" shall mean a law firm, or a member of a law firm, that
is experienced in matters of corporation law and neither presently is, nor in
the past five years has been, retained to represent: (i) the CAC Parties, the
CEC Parties, any creditors of CEOC, CEC or any of their subsidiaries, or any
party or professional involved in the CEOC’s Restructuring or Indemnitee in any
matter material to either such party (other than with respect to matters
concerning the Indemnitee under this Agreement, or of other indemnitees under
similar indemnification agreements), or (ii) any other party to the Proceeding
giving rise to a claim for indemnification hereunder. Notwithstanding the
foregoing, the term "Independent





--------------------------------------------------------------------------------





Counsel" shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the CAC Parties or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement. The Company agrees to pay the
reasonable fees and expenses of the Independent Counsel referred to above and to
fully indemnify such counsel against any and all Expenses, claims, liabilities
and damages arising out of or relating to this Agreement or its engagement
pursuant hereto.
(i)The term "Proceeding" shall include any threatened, pending or completed
action, suit, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding, whether brought in the right of the Company or
otherwise and whether of a civil, criminal, administrative legislative, or
investigative (formal or informal) nature, including any appeal therefrom, in
which Indemnitee was, is or will be involved as a party, potential party,
non-party witness or otherwise by reason of the fact that Indemnitee is or was a
director or officer of the CAC Parties or the CEC Parties, by reason of any
action taken by him or of any action on his part while acting as director or
officer of the CAC Parties or the CEC Parties, or by reason of the fact that he
is or was serving at the request of the CAC Parties or the CEC Parties as a
director, officer, employee or agent of another corporation, limited liability
company, partnership, joint venture, trust or other enterprise, in each case
whether or not serving in such capacity at the time any liability or expense is
incurred for which indemnification, reimbursement, or advancement of expenses
can be provided under this Agreement. If the Indemnitee believes in good faith
that a given situation may lead to or culminate in the institution of a
Proceeding, this shall be considered a Proceeding under this paragraph.
(j)Reference to "other enterprise" shall include employee benefit plans;
references to "fines" shall include any excise tax assessed with respect to any
employee benefit plan; references to "serving at the request of the CAC Parties
or the CEC Parties" shall include any service as a director, officer, employee
or agent of the Company or the CEC Parties which imposes duties on, or involves
services by, such director, officer, employee or agent with respect to an
employee benefit plan, its participants or beneficiaries; and a person who acted
in good faith and in a manner he reasonably believed to be in the best interests
of the participants and beneficiaries of an employee benefit plan shall be
deemed to have acted in manner "not opposed to the best interests of the
Company" as referred to in this Agreement.
(k)"TPG Indemnitor" shall mean: (i) TPG Capital, L.P.; (ii) any direct or
indirect parent or subsidiary of TPG Capital, L.P.; (iii) TPG Partners V, L.P.;
(iv) any direct or indirect general partner, managing member, or investment
advisor of TPG Partners V, L.P.; or (iv) any other affiliate of TPG Capital,
L.P. or TPG Partners V, L.P. (other than the CAC Parties or the CEC Parties)
that provides advancement or indemnification rights to Indemnitee for any
Proceeding in which Indemnitee is a party, witness or otherwise is a participant
by reason of Indemnitee’s Corporate Status.
Section 3.Indemnity in Third-Party Proceedings. Subject to Section 9, the
Company shall indemnify Indemnitee in accordance with the provisions of this
Section 3 if Indemnitee is, or is threatened to be made, a party to or a
participant in any Proceeding, other than a Proceeding by or in the right of the
Company to procure a judgment in its favor. Pursuant to this Section 3 and
subject to Section 9, Indemnitee shall be indemnified to the fullest extent
permitted by applicable law against all Expenses, judgments, fines and amounts
paid in settlement actually and reasonably incurred by Indemnitee or on his
behalf in connection with such Proceeding or any claim, issue or matter therein,
if Indemnitee acted in good faith and in a manner he reasonably believed to be
in or not opposed to the best interests of the CAC Parties and, in the case of a
criminal proceeding had no reasonable cause to believe that his conduct was
unlawful. The parties hereto intend that this Agreement shall provide to the
fullest extent permitted by law for indemnification in excess of that expressly
permitted by statute, including, without limitation, any indemnification
provided by the Company’s Certificate of Incorporation, its Bylaws, vote of its
stockholders or disinterested directors or applicable law.
Section 4.Indemnity in Proceedings by or in the Right of the Company. Subject to
Section 9, the Company shall indemnify Indemnitee in accordance with the
provisions of this Section 4 if Indemnitee is, or is threatened to be made, a
party to or a participant in any Proceeding by or in the right of the Company to
procure a judgment in its favor. Pursuant to this Section 4 and subject to
Section 9, Indemnitee shall be indemnified to the fullest extent permitted by
applicable law against all Expenses actually and reasonably incurred by him or
on his behalf in connection with such Proceeding or any claim, issue or matter
therein, if Indemnitee acted in good faith and in a manner he reasonably
believed to be in or not opposed to the best interests of the Company. No
indemnification for Expenses shall be made under this Section 4 in respect of
any claim, issue or matter as to which Indemnitee shall have been finally
adjudged by a court to be liable to the Company, unless and only to the extent
that the Delaware Court of Chancery or any court in which the Proceeding was
brought shall determine upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, Indemnitee is fairly
and reasonably entitled to indemnification.
Section 5.Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provisions of this Agreement and subject
to Section 9, to the fullest extent permitted by applicable law and to the
extent that Indemnitee is a party to (or a participant in) and is successful, on
the merits or otherwise, in any Proceeding or in defense of any claim, issue or
matter therein, in whole or in part, the Company shall indemnify Indemnitee
against all Expenses actually and reasonably incurred by him in connection
therewith. If Indemnitee is not wholly successful in such Proceeding but is





--------------------------------------------------------------------------------





successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, subject to Section 9, the Company
shall indemnify Indemnitee against all Expenses actually and reasonably incurred
by him or on his behalf in connection with or related to each successfully
resolved claim, issue or matter to the fullest extent permitted by law. For
purposes of this Section 5 and without limitation, the termination of any claim,
issue or matter in such a Proceeding by dismissal, with or without prejudice,
shall be deemed to be a successful result as to such claim, issue or matter.
Section 6.Indemnification For Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the fullest extent permitted by applicable law
and to the extent that Indemnitee is, by reason of his Corporate Status, a
witness or otherwise asked to participate in any Proceeding to which Indemnitee
is not a party, he shall be indemnified against all Expenses actually and
reasonably incurred by him or on his behalf in connection therewith, other than
as set forth in Section 9.
Section 7.Partial Indemnification. If Indemnitee is entitled under any provision
of this Agreement to indemnification by the Company for some or a portion of
Expenses, but not, however, for the total amount thereof, the Company shall
nevertheless indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled.
Section 8.Additional Indemnification.
(a)Notwithstanding any limitation in Sections 3, 4, or 5, the Company shall
indemnify Indemnitee to the fullest extent permitted by applicable law if
Indemnitee is a party to or threatened to be made a party to any Proceeding
(including a Proceeding by or in the right of the Company to procure a judgment
in its favor) against all Expenses, judgments, fines and amounts paid in
settlement actually and reasonably incurred by Indemnitee in connection with the
Proceeding.
(b)For purposes of Section 8(a), the meaning of the phrase "to the fullest
extent permitted by applicable law" shall include, but not be limited to:
i.to the fullest extent permitted by the provision of the DGCL that authorizes
or contemplates additional indemnification by agreement, or the corresponding
provision of any amendment to or replacement of the DGCL, and
ii.to the fullest extent authorized or permitted by any amendments to or
replacements of the DGCL adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify its officers and directors.
Section 9.Exclusions. Notwithstanding any provision in this Agreement, the
Company shall not be obligated under this Agreement to make any indemnity in
connection with any claim made against Indemnitee:
(a)for which payment has actually been made to or on behalf of Indemnitee under
any insurance policy, or other indemnity provision, except with respect to any
excess beyond the amount paid under any insurance policy or other indemnity
provision; or
(b)for (i) an accounting of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Exchange Act (as defined in Section 2(b) hereof) or similar
provisions of state statutory law or common law, or (ii) any reimbursement of
the Company by the Indemnitee of any bonus or other incentive-based, equity or
equity-based compensation or of any profits realized by the Indemnitee from the
sale of securities of the Company, as required in each case under the Exchange
Act, the rules of any securities exchange on which the Company’s securities are
listed or otherwise applicable law (including any such reimbursements that arise
from an accounting restatement of the Company pursuant to Section 304 of the
Sarbanes-Oxley Act of 2002 (the "Sarbanes-Oxley Act"), or the payment to the
Company of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 306 of the Sarbanes-Oxley Act); or
(c)except as provided in Section 14(d), in connection with any Proceeding (or
any part of any Proceeding) initiated by Indemnitee, including any Proceeding
(or any part of any Proceeding) initiated by Indemnitee against the CAC Parties
or its directors, officers, employees or other indemnitees, unless (i) the Board
authorized the Proceeding (or any part of any Proceeding) prior to its
initiation or (ii) the Company provides the indemnification, in its sole
discretion, pursuant to the powers vested in the Company under applicable law.
Section 10.Advances of Expenses. In accordance with the pre-existing requirement
of Section 7.1 of the By-laws of the Company, and notwithstanding any provision
of this Agreement to the contrary, the Company shall advance, to the extent not
prohibited by law, the Expenses incurred by Indemnitee in connection with any
Proceeding, and such advancement shall be made within thirty (30) days after the
receipt by the Company of a statement or statements requesting such advances
from time to time, whether prior to or after final disposition of any
Proceeding. Advances shall be unsecured and interest free. Advances shall be
made without regard to Indemnitee’s ability to repay the Expenses and without
regard to Indemnitee’s ultimate entitlement to indemnification under the other
provisions of this Agreement. Advances shall include any and all reasonable
Expenses incurred pursuing an action to enforce this right of advancement,
including Expenses incurred preparing





--------------------------------------------------------------------------------





and forwarding statements to the Company to support the advances claimed. The
Indemnitee shall qualify for advances upon the execution and delivery to the
Company of this Agreement, which shall constitute an undertaking providing that
the Indemnitee undertakes to repay the amounts advanced (without interest) to
the extent that it is ultimately determined that Indemnitee is not entitled to
be indemnified by the Company. No other form of undertaking shall be required
other than the execution of this Agreement. This Section 10 shall not apply to
any claim made by Indemnitee for which indemnity is excluded pursuant to Section
9.
Section 11.Procedure for Notification and Defense of Claim.
(a)Indemnitee shall notify the Company in writing of any matter with respect to
which Indemnitee intends to seek indemnification or advancement of Expenses
hereunder as soon as reasonably practicable following the receipt by Indemnitee
of written notice thereof. The written notification to the Company shall include
a description of the nature of the Proceeding and the facts underlying the
Proceeding. To obtain indemnification under this Agreement, Indemnitee shall
submit to the Company a written request, including therein or therewith such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification following the final disposition of such action, suit
or proceeding. The omission by Indemnitee to notify the Company hereunder will
not relieve the Company from any liability which it may have to Indemnitee
hereunder or otherwise under this Agreement, and any delay in so notifying the
Company shall not constitute a waiver by Indemnitee of any rights under this
Agreement. The Secretary of the Company shall, promptly upon receipt of such a
request for indemnification, advise the Board in writing that Indemnitee has
requested indemnification.
(b)The Company will be entitled to participate in the Proceeding at its own
expense.
Section 12.Procedure Upon Application for Indemnification.
(a)Upon written request by Indemnitee for indemnification pursuant to Section
11(a), a determination, if required by applicable law, with respect to
Indemnitee’s entitlement thereto shall be made in the specific case: (i) if a
Change in Control shall have occurred, by Independent Counsel in a written
opinion to the Board, a copy of which shall be delivered to Indemnitee; or (ii)
if a Change in Control shall not have occurred, (A) by a majority vote of the
Disinterested Directors, even though less than a quorum of the Board, (B) by a
committee of Disinterested Directors designated by a majority vote of the
Disinterested Directors, even though less than a quorum of the Board, (C) if
there are no such Disinterested Directors or, if such Disinterested Directors so
direct, by Independent Counsel in a written opinion to the Board, a copy of
which shall be delivered to Indemnitee or (D) if so directed by the Board and to
the extent that the Company is a controlled public company as set forth in the
Certificate of Incorporation, by the stockholders of the Company; and, if it is
so determined that Indemnitee is entitled to indemnification, payment to
Indemnitee shall be made within ten (10) days after such determination.
Indemnitee shall cooperate with the person, persons or entity making such
determination with respect to Indemnitee’s entitlement to indemnification,
including providing to such person, persons or entity upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination. Any costs or Expenses (including
attorneys’ fees and disbursements) incurred by Indemnitee in so cooperating with
the person, persons or entity making such determination shall be borne by the
Company (irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and the Company hereby indemnifies and agrees to hold
Indemnitee harmless therefrom.
(b)In the event the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 12(a) hereof, the Independent
Counsel shall be selected as provided in this Section 12(b). If a Change in
Control shall not have occurred, the Independent Counsel shall be selected by
the Board, and the Company shall give written notice to Indemnitee advising him
of the identity of the Independent Counsel so selected. If a Change in Control
shall have occurred, the Independent Counsel shall be selected by Indemnitee
(unless Indemnitee shall request that such selection be made by the Board, in
which event the preceding sentence shall apply), and Indemnitee shall give
written notice to the Company advising it of the identity of the Independent
Counsel so selected. In either event, Indemnitee or the Company, as the case may
be, may, within ten (10) days after such written notice of selection shall have
been given, deliver to the Company or to Indemnitee, as the case may be, a
written objection to such selection; provided, however, that such objection may
be asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of "Independent Counsel" as defined in Section 2, and the
objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the person so selected shall
act as Independent Counsel. If such written objection is so made and
substantiated, the Independent Counsel so selected may not serve as Independent
Counsel unless and until such objection is withdrawn or a court has determined
that such objection is without merit. If, within twenty (20) days after the
later of submission by Indemnitee of a written request for indemnification
pursuant to Section 11(a) hereof and the final disposition of the Proceeding, no
Independent Counsel shall have been selected and not objected to, either the
Company or Indemnitee may petition a court of competent jurisdiction for
resolution of any objection which shall have been made by the Company or
Indemnitee to the other’s selection of Independent Counsel and/or for the
appointment as Independent Counsel of a person selected by the Court or by such
other person as the Court shall designate, and the person with respect to whom
all objections





--------------------------------------------------------------------------------





are so resolved or the person so appointed shall act as Independent Counsel
under Section 12(a) hereof. Upon the due commencement of any judicial proceeding
or arbitration pursuant to Section 14(a), Independent Counsel shall be
discharged and relieved of any further responsibility in such capacity (subject
to the applicable standards of professional conduct then prevailing).
Section 13.Presumptions and Effect of Certain Proceedings.
(a)In making a determination with respect to entitlement to indemnification
hereunder, the person or persons or entity making such determination shall, to
the fullest extent not prohibited by law, presume that Indemnitee is entitled to
indemnification under this Agreement if Indemnitee has submitted a request for
indemnification in accordance with Section 11(a), and the Company shall, to the
fullest extent not prohibited by law, have the burden of proof to overcome that
presumption in connection with the making by any person, persons or entity of
any determination contrary to that presumption. Neither the failure of the
Company (including by its directors or independent legal counsel) to have made a
determination prior to the commencement of any action pursuant to this Agreement
that indemnification is proper in the circumstances because Indemnitee has met
the applicable standard of conduct, nor an actual determination by the Company
(including by its directors or independent legal counsel) that Indemnitee has
not met such applicable standard of conduct, shall be a defense to the action or
create a presumption that Indemnitee has not met the applicable standard of
conduct.
(b)Subject to Section 14(e), if the person, persons or entity empowered or
selected under Section 12 to determine whether Indemnitee is entitled to
indemnification shall not have made a determination within sixty (60) days after
receipt by the Company of the request therefor, the requisite determination of
entitlement to indemnification shall, to the fullest extent not prohibited by
law, be deemed to have been made and Indemnitee shall be entitled to such
indemnification, absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification, or
(ii) a prohibition of such indemnification under applicable law; provided,
however, that such 60-day period may be extended for a reasonable time, not to
exceed an additional thirty (30) days, if the person, persons or entity making
the determination with respect to entitlement to indemnification in good faith
requires such additional time for the obtaining or evaluating of documentation
and/or information relating thereto; and provided, further, that the foregoing
provisions of this Section 13(b) shall not apply (i) if the determination of
entitlement to indemnification is to be made by the stockholders pursuant to
Section 12(a) and if (A) within fifteen (15) days after receipt by the Company
of the request for such determination the Board has resolved to submit such
determination to the stockholders for their consideration at an annual meeting
thereof to be held within seventy-five (75) days after such receipt and such
determination is made thereat, or (B) a special meeting of stockholders is
called within fifteen (15) days after such receipt for the purpose of making
such determination, such meeting is held for such purpose within sixty (60) days
after having been so called and such determination is made thereat, or (ii) if
the determination of entitlement to indemnification is to be made by Independent
Counsel pursuant to Section 12(a).
(c)The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not (except as otherwise expressly provided in this
Agreement) of itself adversely affect the right of Indemnitee to indemnification
or create a presumption that Indemnitee did not act in good faith and in a
manner which he reasonably believed to be in or not opposed to the best
interests of the Company or, with respect to any criminal Proceeding, that
Indemnitee had reasonable cause to believe that his conduct was unlawful.
(d)Reliance as Safe Harbor. For purposes of any determination of good faith,
Indemnitee shall be deemed to have acted in good faith if Indemnitee’s action is
based on the records or books of account of the Enterprise or the CEC Parties,
as applicable, including financial statements, or on information supplied to
Indemnitee by the officers of the Enterprise or the CEC Parties, as applicable,
in the course of their duties, or on the advice of legal counsel for the
Enterprise or the CEC Parties, as applicable, or on information or records given
or reports made to the Enterprise or the CEC Parties, as applicable, by an
independent certified public accountant or by an appraiser or other expert
selected with the reasonable care by the Enterprise or the CEC Parties, as
applicable. The provisions of this Section 13(d) shall not be deemed to be
exclusive or to limit in any way the other circumstances in which the Indemnitee
may be deemed to have met the applicable standard of conduct set forth in this
Agreement.
(e)Actions of Others. The knowledge and/or actions, or failure to act, of any
director, officer, agent or employee of the Enterprise or the CEC Parties, as
applicable, shall not be imputed to Indemnitee for purposes of determining the
right to indemnification under this Agreement.
Section 14.Remedies of Indemnitee.
(a)Subject to Section 14(e), in the event that (i) a determination is made
pursuant to Section 12 that Indemnitee is not entitled to indemnification under
this Agreement, (ii) advancement of Expenses is not timely made pursuant to
Section 10, (iii) no determination of entitlement to indemnification shall have
been made pursuant to Section 12(a) within ninety (90) days after receipt by the
Company of the request for indemnification, (iv) payment of indemnification is
not made pursuant to Section 5, 6 or 7 or the last sentence of Section 12(a)
within ten (10) days after receipt by the Company of a written request





--------------------------------------------------------------------------------





therefor, (v) payment of indemnification pursuant to Section 3, 4 or 8 is not
made within ten (10) days after a determination has been made that Indemnitee is
entitled to indemnification, or (vi) in the event that the Company or any other
person takes or threatens to take any action to declare this Agreement void or
unenforceable, or institutes any litigation or other action or Proceeding
designed to deny, or to recover from, the Indemnitee the benefits provided or
intended to be provided to the Indemnitee hereunder, Indemnitee shall be
entitled to an adjudication by a court of his entitlement to such
indemnification or advancement of Expenses. Alternatively, Indemnitee, at his
option, may seek an award in arbitration to be conducted by a single arbitrator
pursuant to the Commercial Arbitration Rules of the American Arbitration
Association. Indemnitee shall commence such proceeding seeking an adjudication
or an award in arbitration within 180 days following the date on which
Indemnitee first has the right to commence such proceeding pursuant to this
Section 14(a); provided, however, that the foregoing clause shall not apply in
respect of a proceeding brought by Indemnitee to enforce his rights under
Section 5. The Company shall not oppose Indemnitee’s right to seek any such
adjudication or award in arbitration.
(b)In the event that a determination shall have been made pursuant to Section
12(a) that Indemnitee is not entitled to indemnification, any judicial
proceeding or arbitration commenced pursuant to this Section 14 shall be
conducted in all respects as a de novo trial, or arbitration, on the merits and
Indemnitee shall not be prejudiced by reason of that adverse determination. In
any judicial proceeding or arbitration commenced pursuant to this Section 14 the
Company shall have the burden of proving Indemnitee is not entitled to
indemnification or advancement of Expenses, as the case may be.
(c)If a determination shall have been made pursuant to Section 12(a) that
Indemnitee is entitled to indemnification, the Company shall be bound by such
determination in any judicial proceeding or arbitration commenced pursuant to
this Section 14, absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification, or
(ii) a prohibition of such indemnification under applicable law.
(d)The Company shall, to the fullest extent not prohibited by law, be precluded
from asserting in any judicial proceeding or arbitration commenced pursuant to
this Section 14 that the procedures and presumptions of this Agreement are not
valid, binding and enforceable and shall stipulate in any such court or before
any such arbitrator that the Company is bound by all the provisions of this
Agreement. It is the intent of the Company that, to the fullest extent permitted
by law, the Indemnitee not be required to incur legal fees or other Expenses
associated with the interpretation, enforcement or defense of Indemnitee’s
rights under this Agreement by litigation or otherwise because the cost and
expense thereof would substantially detract from the benefits intended to be
extended to the Indemnitee hereunder. The Company shall, to the fullest extent
permitted by law, indemnify Indemnitee against any and all Expenses and, if
requested by Indemnitee, shall (within ten (10) days after receipt by the
Company of a written request therefor) advance, to the extent not prohibited by
law, such Expenses to Indemnitee, which are incurred by Indemnitee in connection
with any action brought by Indemnitee for indemnification or advance of Expenses
from the Company under this Agreement or under any directors’ and officers’
liability insurance policies maintained by the Company or the CEC Parties, as
applicable, if Indemnitee is wholly successful on the underlying claims; if
Indemnitee is not wholly successful on the underlying claims, then such
indemnification and advancement shall be only to the extent Indemnitee is
successful on such underlying claims or otherwise as permitted by law, whichever
is greater.
(e)Notwithstanding anything in this Agreement to the contrary, no determination
as to entitlement of Indemnitee to indemnification under this Agreement shall be
required to be made prior to the final disposition of the Proceeding.
Section 15.Non-exclusivity; Survival of Rights; Insurance; Subrogation.
(a)The rights of indemnification and to receive advancement of Expenses as
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may at any time be entitled under applicable law, the Company’s
Certificate of Incorporation, the Company’s By-laws, CEC Indemnification, any
agreement, a vote of stockholders or a resolution of directors, or otherwise. No
amendment, alteration or repeal of this Agreement or of any provision hereof
shall limit or restrict any right of Indemnitee under this Agreement in respect
of any action taken or omitted by such Indemnitee in his Corporate Status prior
to such amendment, alteration or repeal. To the extent that a change in Delaware
law, whether by statute or judicial decision, permits greater indemnification or
advancement of Expenses than would be afforded currently under the Company’s
By-laws, the Company’s Certificate of Incorporation and this Agreement, it is
the intent of the parties hereto that Indemnitee shall enjoy by this Agreement
the greater benefits so afforded by such change. No right or remedy herein
conferred is intended to be exclusive of any other right or remedy, and every
other right and remedy shall be cumulative and in addition to every other right
and remedy given hereunder or now or hereafter existing at law or in equity or
otherwise. The assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
right or remedy.
(b)To the extent that the Company, any other CAC Party or the CEC Parties, as
applicable, maintains an insurance policy or policies providing liability
insurance for directors, officers, employees, or agents of the respective CAC
Parties or CEC Parties, or of any other corporation, partnership, joint venture,
trust, employee benefit plan or other enterprise which such person serves at the
request of the respective CAC Party or CEC Parties, Indemnitee shall be covered
by such





--------------------------------------------------------------------------------





policy or policies in accordance with its or their terms to the maximum extent
of the coverage available for any such director, officer, employee or agent
under such policy or policies. If, at the time of the receipt of a notice of a
claim pursuant to the terms hereof, the Company, any other CAC Party or the CEC
Parties, as applicable, has director and officer liability insurance in effect,
the Company shall give prompt notice of such claim or of the commencement of a
proceeding, as the case may be, to the insurers in accordance with the
procedures set forth in the respective policies or to the CEC Parties, in order
for the CEC Parties give prompt notice of such claim or of the commencement of a
proceeding, as the case may be, to the insurers in accordance with the
procedures set forth in the respective policies. The Company shall, and shall
use its reasonable best efforts to cause the CEC Parties to, thereafter take all
necessary or desirable action to cause such insurers to pay, on behalf of the
Indemnitee, all amounts payable as a result of such proceeding in accordance
with the terms of such policies.
(c)Notwithstanding the foregoing, the Company and the Indemnitor agree that the
right of indemnification or to receive advancement of Expenses available to
Indemnitee by the Company pursuant to this Agreement, the Company’s Certificate
of Incorporation or the Company’s By-laws is secondary to the right of
indemnification or to receive advancement of expenses to be provided by CEC or
any other of the CEC Parties pursuant to a CEC Indemnification and that
Indemnitee will first claim under any CEC Indemnification (if available). If
Indemnitee makes a claim under any CEC Indemnification and indemnification is
refused or advancement of Expenses is not timely made by CEC or any other of the
CEC Parties, then the Company will make such payments (to the extent Indemnitee
is entitled to indemnification hereunder) and the Company will be subrogated to
the rights of recovery of Indemnitee to make claims against the CEC Parties
under any CEC Indemnification as set forth below. To the extent Indemnitee is
entitled to indemnification or advance of Expenses from the Company, and not the
CEC Parties, the Company hereby agrees that (i) the Company is the full
indemnitor of first resort under this Agreement and under any other
indemnification agreement by the Company or any other CAC Party, as applicable,
providing advancement or indemnification rights to Indemnitee (i.e., the
Company’s obligation to provide advancement and/or indemnification to Indemnitee
are primary and any obligation of any TPG Indemnitor, any Apollo Indemnitor or
any insurance carrier providing insurance coverage to any TPG Indemnitor or any
Apollo Indemnitor, as applicable, to provide advancement, indemnification or
insurance for the same Expenses, liabilities, judgments, penalties, fines and
amounts paid in settlement (including all interest, assessments and other
charges paid or payable in connection with or in respect of such Expenses,
liabilities, judgments, penalties, fines and amounts paid in settlement)
incurred by Indemnitee are secondary), and (ii) if any TPG Indemnitor or any
Apollo Indemnitor pays or causes to be paid, for any reason, any amounts
otherwise indemnified hereunder (or for which advancement is available
hereunder) or indemnified under any other indemnification agreement (whether
pursuant to the Certificate of Incorporation or any other organizational
document or contract) with Indemnitee, then (X) such TPG Indemnitor or Apollo
Indemnitor, as applicable, shall be fully subrogated to all rights of Indemnitee
with respect to such payment and (Y) the Company shall fully indemnify,
reimburse and hold harmless such TPG Indemnitor or Apollo Indemnitor for all
such payments actually made by such TPG Indemnitor or Apollo Indemnitor; and (Z)
nothing contained in this Agreement shall limit or otherwise affect the rights
of any insurer to pursue any right of contribution or subrogation on behalf of
or in the right of Indemnitee against the Company. The Company and Indemnitee
hereby agree that the TPG Indemnitors and the Apollo Indemnitors are express
third-party beneficiaries of this Agreement for purposes of enforcing the rights
set forth in this Section 15(c).
(d)In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights; provided, however, that
the Company shall not be permitted to exercise any right of subrogation against
any TPG Indemnitor or Apollo Indemnitor in respect of any such payment.
(e)The Company shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable (or for which advancement is provided hereunder)
hereunder if and to the extent that Indemnitee has otherwise actually received
such payment under any insurance policy, contract, agreement or otherwise
(including, without limitation, the CEC Indemnification), except with respect to
(i) any personal umbrella insurance policy maintained by or for the benefit of
Indemnitee; or (ii) any insurance policy also providing coverage to any TPG
Indemnitor or any Apollo Indemnitor.    
(f)The Company’s obligation to indemnify or advance Expenses hereunder to
Indemnitee who is or was serving at the request of the CAC Parties as a
director, officer, employee or agent of any other corporation, limited liability
company, partnership, joint venture, trust, employee benefit plan or other
enterprise shall be reduced by any amount Indemnitee has actually received as
indemnification or advancement of Expenses from such other corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise.
Section 16.Duration of Agreement. This Agreement shall continue until and
terminate upon the later of: (a) ten (10) years after the date that Indemnitee
shall have ceased to serve as a director, officer, or employee of the CAC
Parties, as applicable, and/or, at the request of the Company, as a director,
officer, agent or fiduciary of another corporation, partnership, joint venture,
trust employee benefit plan or other enterprise or (b) one (1) year after the
final termination of any Proceeding then pending in respect of which Indemnitee
is granted rights of indemnification or advancement of Expenses hereunder and of





--------------------------------------------------------------------------------





any proceeding commenced by Indemnitee pursuant to Section 14 relating thereto.
This Agreement shall be binding upon the Company and its successors and assigns
and shall inure to the benefit of Indemnitee and his heirs, executors and
administrators.
Section 17.Severability. If any provision or provisions of this Agreement shall
be held to be invalid, illegal or unenforceable for any reason whatsoever: (a)
the validity, legality and enforceability of the remaining provisions of this
Agreement (including without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.
Section 18.Enforcement.
(a)The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to retain
Indemnitee as an employee of the Company until consummation of the merger of the
Company with and into CEC, avoid distractions of Indemnitee’s services to the
Company arising from the Alleged CEOC Claims and induce Indemnitee to serve as a
director or officer of the Company, and the Company acknowledges that Indemnitee
is relying upon this Agreement in continuing being an employee of the Company,
providing services to the Company and serving as a director or officer of the
Company.
(b)This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof; provided, however, that this Agreement is
a supplement to and in furtherance of the Certificate of Incorporation of the
Company, the By-laws of the Company and applicable law, and shall not be deemed
a substitute therefor, nor to diminish or abrogate any rights of Indemnitee
thereunder.
Section 19.Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by the parties
thereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions of this Agreement nor shall
any waiver constitute a continuing waiver.
Section 20.Notice by Indemnitee. Indemnitee agrees promptly to notify the
Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification or advancement of Expenses
covered hereunder. The failure of Indemnitee to so notify the Company shall not
relieve the Company of any obligation which it may have to the Indemnitee under
this Agreement or otherwise.
Section 21.Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given if (a) delivered by hand and receipted for by the party to whom said
notice or other communication shall have been directed, (b) mailed by certified
or registered mail with postage prepaid, on the third business day after the
date on which it is so mailed, (c) mailed by reputable overnight courier and
receipted for by the party to whom said notice or other communication shall have
been directed, (d) sent by facsimile transmission, with receipt of oral
confirmation that such transmission has been received or (e) sent by email, upon
confirmation by email from the receiving party (or its legal counsel) of receipt
thereof:
(a)If to Indemnitee, at the address indicated on the signature page of this
Agreement, or such other address as Indemnitee shall provide to the Company.
(b)If to the Company at One Caesars Palace Drive, Las Vegas, NV 89109,
Attention; Corporate Secretary; Facsimile: (702) 494-4323, or to any other
address as may have been furnished to Indemnitee by the Company.
Section 22.Contribution. To the fullest extent permissible under applicable law,
if the indemnification provided for in this Agreement is unavailable to
Indemnitee for any reason whatsoever, the Company, in lieu of indemnifying
Indemnitee, shall contribute to the amount incurred by Indemnitee, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and/or for Expenses, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (i) the relative benefits received by the CAC Parties or the CEC
Parties, as applicable, and Indemnitee as a result of the event(s) and/or
transaction(s) giving cause to such Proceeding; and/or (ii) the relative fault
of the CAC Parties or the CEC Parties, and their respective, directors,
officers, employees and agents, and Indemnitee in connection with such event(s)
and/or transaction(s); provided, however, that the Company shall not be entitled
to claim co-contribution from any TPG Indemnitor or any Apollo Indemnitor or to
pro rate any obligation to contribute under this Agreement due to any obligation
to Indemnitee from any TPG Indemnitor or any Apollo Indemnitor.





--------------------------------------------------------------------------------





Section 23.Applicable Law and Consent to Jurisdiction. This Agreement and the
legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its conflict of laws rules. Except with respect to any arbitration commenced
by Indemnitee pursuant to Section 14(a), the Company and Indemnitee hereby
irrevocably and unconditionally (i) agree that any action or proceeding arising
out of or in connection with this Agreement shall be brought only in the
Chancery Court of the State of Delaware (the "Delaware Court"), and not in any
other state or federal court in the United States of America or any court in any
other country, (ii) consent to submit to the exclusive jurisdiction of the
Delaware Court for purposes of any action or proceeding arising out of or in
connection with this Agreement, (iii) appoint, to the extent such party is not
otherwise subject to service of process in the State of Delaware, irrevocably
Corporation Service Company, 2711 Centerville Road, Suite 400 Wilmington, DE
19808, as its agent in the State of Delaware as such party’s agent for
acceptance of legal process in connection with any such action or proceeding
against such party with the same legal force and validity as if served upon such
party personally within the State of Delaware, (iv) waive any objection to the
laying of venue of any such action or proceeding in the Delaware Court, and (v)
waive, and agree not to plead or to make, any claim that any such action or
proceeding brought in the Delaware Court has been brought in an improper or
inconvenient forum.
Section 24.Identical Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.
Section 25.Miscellaneous. Use of the masculine pronoun shall be deemed to
include usage of the feminine pronoun where appropriate. The headings of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.
[Signature Page Follows]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.
CAESARS ACQUISITION COMPANY
INDEMNITEE
 
 
By:
 
 
Name:
 
Name: Michael Cohen
Title:
 
Address:
 
 
 




